NO. 2§96l

 

rs rsr suPRrMs count or tar starr or nAwA:f:3“

GERALD VILLANUEVA, Petitioner~Appellant,

VS.

 

sTATr or HAWAr:, Rasp@na@nr»Appei1@e.

APPEAL FROM THE ClRCUlT COURT 0F THE FlRST ClRCUlT
(SPP NO. O9~l~OOl8 (CR. NO. G5-l-O946))

ORDER
(By: Moon, C.J., Nakayama, Acoba, Duffy, and Recktenwald, JJ.)

Upon consideration of the motion for reconsideration of
the February 4, 2010 order dismissing the motion for a writ of
habeas corpus, it appears that the motion for reconsideration,
filed in the appellate court on March l6, 20lO, is untimely. §§§
HRhP 40(a) (“A motion for reconsideration may be filed by a party
only within lO days after the filing of the opinion,
dispositional order, or ruling unless by special leave additional
time is granted during such period by a judge or justice of the
appellate court involved.”). Therefore,

lT lS HEREBY ORDERED that the motion for
reconsideration is dismissed.

DATED: Honolulu, HawaiT4 March 22, 20l0.

w

;Y»w4g¢9?Y\L#h¢7AuWW»

area

   
/qZ}q»4 /ZZ¢¢2¢~4v(¢»/